FILED
                           NOT FOR PUBLICATION
                                                                             JAN 05 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CYNTHIA DODD,                                    No.   16-35455

              Plaintiff-Appellant,               D.C. No. 1:15-CV-3117-TOR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Thomas O. Rice, Chief District Judge, Presiding

                            Submitted January 3, 2018**


Before: THOMAS, Chief Circuit Judge, TROTT and SILVERMAN, Circuit
Judges.

      Cynthia Dodd appeals from the district court’s order affirming the decision

of the Commissioner of Social Security denying her application for supplemental


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
security income under Title XVI of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291. We review the district court’s order de novo, Garrison v.

Colvin, 759 F.3d 995, 1010 (9th Cir. 2014), and we affirm.

      Three specific, clear, and convincing reasons supported by substantial

evidence justify the administrative law judge’s (“ALJ”) decision to discredit

Dodd’s testimony on the severity of her symptoms. Vasquez v. Astrue, 572 F.3d

586, 591 (9th Cir. 2009). First, Dodd sought and received minimal mental health

treatment. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). Second, her

symptoms improved after she began taking medication. See Thomas v. Barnhart,

278 F.3d 947, 959 (9th Cir. 2002). Third, her reported activities, including going

on walks, socializing with a friend, shopping for groceries, working part-time as a

home attendant, and leaving her home two to three times a day to walk her dog,

indicate that she can engage in activities involving minimal social contact. See

Molina v. Astrue, 674 F.3d 1104, 1112–13 (9th Cir. 2012).

      Substantial evidence supports the ALJ’s weighing of the opinions of

examining psychologists Dr. Goodwin, Dr. Duris, and Dr. Burdge. Because we

can infer from the record that the relevant portions of these opinions are

contradicted by other medical opinions, the ALJ could discount each by providing

specific and legitimate reasons supported by substantial evidence. Trevizo v.


                                          2
Berryhill, 871 F.3d 664, 675–76 (9th Cir. 2017). The ALJ provides such reasons.

First, the ALJ discusses the medical opinions and findings undermining the

examining psychologists’ opinions. For example, the ALJ properly discounted Dr.

Goodwin’s opinion because it was inconsistent with medical evidence indicating

Dodd’s condition improved after Dr. Goodwin issued his opinion. Second, Dodd’s

activities were inconsistent with the examining psychologists’ opinions.1 See

Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014); see also Molina, 674 F.3d

at 1111 (“Even when the evidence is susceptible to more than one rational

interpretation, we must uphold the ALJ’s findings if they are supported by

inferences reasonably drawn from the record.” (citation omitted)).

      Substantial evidence supports the ALJ’s weighing of the opinions of social

worker Mr. Conley and mental health counselor Ms. Powell. The ALJ gave

minimal weight to Mr. Conley’s opinion and portions of Ms. Powell’s opinion

because of conflicts between these opinions and both Dodd’s reported activities

and other medical evidence. These germane reasons support the ALJ’s analysis.

See Molina, 674 F.3d at 1111. Any error in discounting Mr. Conley’s opinion


      1
        The ALJ’s extensive discussion of Dodd’s reported activities throughout
the decision “allows for meaningful review” of the ALJ’s finding of
inconsistencies between these activities and the relevant medical opinions. See
Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015). Accordingly, the
ALJ’s failure to identify these specific inconsistencies was not error.
                                         3
because he was not an acceptable medical source, see 20 C.F.R. § 416.927(f), was

harmless in light of these two reasons.

      The ALJ’s assessment of Dodd’s residual functional capacity (“RFC”) is

also supported by substantial evidence because it accounts for the accepted

portions of the medical opinions and testimony discussed above. See Bayliss v.

Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). Specifically, the RFC included

limitations regarding the affect large groups and the general public can have on

Dodd’s ability to perform work activity. See Turner v. Comm’r of Soc. Sec., 613

F.3d 1217, 1222–23 (9th Cir. 2010).

      The Commissioner concedes that the ALJ erred at step four by failing to

determine whether Dodd’s previous jobs qualify as past relevant work, but the

error was harmless because the ALJ properly concluded, in the alternative at step

five, that Dodd could perform other work. See Tommasetti v. Astrue, 533 F.3d

1035, 1042–44 (9th Cir. 2008). In doing so, the ALJ properly relied on the

Medical-Vocational Guidelines because Dodd’s nonexertional limitations were not

“sufficiently severe” to require vocational expert testimony. Hoopai v. Astrue, 499

F.3d 1071, 1075–77 (9th Cir. 2007); see also Soc. Sec. Ruling 85-15, 1985 WL

56857, at *4; 20 C.F.R. pt. 404, subpt. P, app. 2, § 201.00(i).

      AFFIRMED.


                                           4